Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) is made and entered
into this 17th day of March, 2006, but effective January 1, 2006, by and between
Thomas Group, Inc. (“TGI”), a Delaware corporation, and Jimmy C. Houlditch
(“Houlditch” or “Employee”), an individual residing in Texas.

 

Recitals

 

TGI and Employee have previously entered into an Employment Agreement dated
August 12, 1996 and executed by TGI on June 5, 1996 and by Employee on June 10,
1996 (the “Employment Agreement”), pursuant to which Employee was employed by
TGI, which employment continues to this date, as evidenced by various Amendments
to the Employment Agreement the most recent being the Amendment to Employment
Agreement dated March 29, 2005, but effective January 1, 2005.

 

TGI and Employee wish to amend certain terms and provisions of the Employment
Agreement as hereinafter provided.

 

NOW, THEREFORE, for and in consideration of premises and other mutual covenants
set forth herein, further good and valuable consideration, the receipt and
sufficiency hereby acknowledged, TGI and Employee do hereby agree as follows:

 


1.             EFFECTIVE AS OF JANUARY 1, 2006, PARAGRAPH 1 “EMPLOYMENT” OF THE
EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:


 


2.             EMPLOYMENT AND DUTIES. TGI HEREBY EMPLOYS EMPLOYEE AS PRESIDENT,
NORTH AMERICA. EFFECTIVE JANUARY 1, 2006, THE “DUTIES” OF EMPLOYMENT UNDER
HOULDITCH’S AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:

 

1

--------------------------------------------------------------------------------


 

During the calendar year 2006, Employee will serve as a fill-time employee of
TGI, with responsibilities for development of Government, Military and Aerospace
Contracts, reporting to the President/CEO of TGI. During the calendar year 2007,
Employee will revert to a half-time employee in conjunction with the change in
compensation in 2007 under section 4 of this Agreement. In addition, Houlditch
will assist TGI in finding his replacement as President, North America no later
than December 31, 2006, including (i) monthly reports to the President/CEO who
will report to the Board of Directors and (ii) effective January 1, 2007, or on
such later date as his replacement has reported for work, the relinquishment of
his title as President, North America to be replaced with a suitable title
reflecting his half-time status.

 


3.             TERM OF EMPLOYMENT. EFFECTIVE JANUARY 1, 2006, PARAGRAPH 2 “TERM”
OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:  THE TERM OF
THIS AGREEMENT SHALL BE TWO YEARS COMMENCING JANUARY 1, 2006, AND ENDING
DECEMBER 31, 2007, UNLESS EARLIER TERMINATED AS PROVIDED BELOW.


 


3.1           TERMINATION; DISABILITY: DEATH; CHANGE IN CONTROL.


 


MR. HOULDITCH’S EMPLOYMENT UNDER THIS AGREEMENT MAY BE TERMINATED AS DESCRIBED
IN THIS SECTION. IN THE EVENT THAT MR. HOULDITCH’S EMPLOYMENT IS TERMINATED, MR.
HOULDITCH SHALL BE ENTITLED TO RECEIVE THE BENEFITS DESCRIBED BELOW THAT
CORRESPOND WITH THE MANNER OF SUCH TERMINATION.


 


3.2           TERMINATION WITHOUT CAUSE. TGI MAY TERMINATE MR. HOULDITCH’S
EMPLOYMENT WITHOUT CAUSE BY WRITTEN NOTICE TO EMPLOYEE TO THAT EFFECT. UNLESS
OTHERWISE SPECIFIED IN THE NOTICE, SUCH TERMINATION SHALL BE EFFECTIVE
IMMEDIATELY.


 


3.3           TERMINATION WITH CAUSE. TGI MAY TERMINATE THE EMPLOYMENT OF

 

2

--------------------------------------------------------------------------------


 


MR. HOULDITCH WITH CAUSE BY WRITTEN NOTICE TO EMPLOYEE TO THAT EFFECT. UNLESS
OTHERWISE SPECIFIED IN THE NOTICE, SUCH TERMINATION SHALL BE EFFECTIVE
IMMEDIATELY. “CAUSE” MEANS THE TERMINATION BY TGI OF EMPLOYEE’S EMPLOYMENT BASED
UPON A GOOD FAITH DETERMINATION BY THE BOARD OF DIRECTORS OF TGI THAT EMPLOYEE
HAS COMMITTED AN ILLEGAL ACT OR AN ACT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OR AN ACT OF DISLOYALTY, THAT HAS OR IS REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE BUSINESS OR AFFAIRS OF TGI.


 


3.4           TERMINATION FOR GOOD REASON. FOLLOWING THE OCCURRENCE OF AN EVENT
CONSTITUTING GOOD REASON, UPON PROVISION OF WRITTEN NOTICE TO TGI WITHIN THIRTY
(30) DAYS OF THE OCCURRENCE OF THE EVENT HOULDITCH MAY TERMINATE FOR GOOD
REASON. “GOOD REASON” SHALL EXIST UNDER THIS AGREEMENT IF:


 

TGI OR ANY SUCCESSOR

 

(I)            COMMITS A MATERIAL BREACH OF THIS AGREEMENT,

 

(II)           DIMINISHES MR. HOULDITCH’S BASE SALARY (AS DEFINED HEREIN) BELOW
$425,000 PER YEAR IN CALENDAR YEAR 2006 OR $212,500.00 PER YEAR IN CALENDAR YEAR
2007, OR

 

(III)          MATERIALLY DIMINISHES MR. HOULDITCH’S DUTIES AND RESPONSIBILITIES
BELOW THOSE OF PRESIDENT, NORTH AMERICA DURING THE TERM OF THIS AGREEMENT OR AT
ANY TIME WITHIN ONE HUNDRED AND EIGHTY (180) DAYS FOLLOWING A CHANGE OF CONTROL.

 

If the occurrence or the effect of the occurrence of the event may be cured, TGI
shall have the opportunity to cure any such occurrence or effect for a period of
thirty (30) days following receipt of Mr. Houlditch’s termination notice. The
right of Mr. Houlditch to

 

3

--------------------------------------------------------------------------------


 

terminate his employment for Good Reason under this Section shall not limit
TGI’s ability to terminate Mr. Houlditch for Cause under this Section, if Cause
is determined to exist prior to the time Mr. Houlditch delivers to TGI his
written notice of termination for Good Reason.

 


3.5           TERMINATION WITHOUT GOOD REASON. MR. HOULDITCH MAY VOLUNTARILY
TERMINATE HIS EMPLOYMENT WITHOUT GOOD REASON UPON WRITTEN NOTICE TO TGI TO THAT
EFFECT.


 


3.6           DISABILITY. MR. HOULDITCH OR TGI MAY TERMINATE MR. HOULDITCH’S
EMPLOYMENT BY REASON OF DISABILITY IMMEDIATELY UPON WRITTEN NOTICE TO THE OTHER
PARTY TO THAT EFFECT. IF THE PARTIES ARE UNABLE TO AGREE AS TO THE EXISTENCE OF
DISABILITY OR AS TO THE DATE OF COMMENCEMENT OF DISABILITY; MR. HOULDITCH AND
TGI MAY EACH SELECT A PHYSICIAN LICENSED TO PRACTICE MEDICINE IN THE STATE OF
TEXAS AND THE DETERMINATION AS TO ANY QUESTION AS TO HOULDITCH’S DISABILITY
SHALL BE MADE BY SUCH PHYSICIANS; PROVIDED, HOWEVER, THAT IF THE TWO PHYSICIANS
ARE UNABLE TO AGREE, THEY SHALL MUTUALLY SELECT A THIRD PHYSICIAN LICENSED TO
PRACTICE MEDICINE IN THE STATE OF TEXAS AND THE DETERMINATION AS TO ANY SUCH
QUESTION SHALL BE MADE BY A MAJORITY OF SUCH PHYSICIANS. ANY DETERMINATION MADE
BY SUCH PHYSICIANS IN ACCORDANCE WITH THE PROVISIONS OF THE IMMEDIATELY
FOREGOING SENTENCE SHALL BE FINAL AND BINDING ON THE PARTIES. MR. HOULDITCH
AGREES TO SUBMIT TO ANY AND ALL REASONABLE MEDICAL EXAMINATIONS OR PROCEDURES
AND TO EXECUTE AND DELIVER ANY AND ALL CONSENTS TO RELEASE OF MEDICAL
INFORMATION AND RECORDS OR OTHERWISE AS SHALL BE REASONABLY REQUIRED BY ANY OF
THE PHYSICIANS SELECTED IN ACCORDANCE WITH THIS SECTION. UNLESS OTHERWISE
SPECIFIED IN THE NOTICE, SUCH TERMINATION SHALL BE EFFECTIVE IMMEDIATELY.


 


3.7           DEATH. THIS EMPLOYMENT AGREEMENT SHALL AUTOMATICALLY TERMINATE AS

 

4

--------------------------------------------------------------------------------


 


OF THE DATE OF MR. HOULDITCH’S DEATH.


 


3.8           CHANGE IN CONTROL. FOLLOWING A CHANGE IN CONTROL, AS DEFINED
BELOW, MR. HOULDITCH SHALL BE REQUIRED TO CONTINUE HIS EMPLOYMENT UNDER THIS
AGREEMENT FOR NINETY (90) DAYS AFTER THE DATE OF SUCH CHANGE IN CONTROL, UNLESS
HIS EMPLOYMENT IS TERMINATED SOONER BY TGI OR ITS SUCCESSOR OR IF THE NINETY
DAYS EXTENDS BEYOND DECEMBER 31, 2007, IN WHICH CASE HIS EMPLOYMENT WILL EXTEND
ONLY UNTIL THAT DATE.


 


3.9           IN THE EVENT MR. HOULDITCH DECIDES TO RESIGN OR OTHERWISE
VOLUNTARILY TERMINATE HIS EMPLOYMENT FOLLOWING THE OCCURRENCE OF A CHANGE IN
CONTROL, MR. HOULDITCH MAY DO SO BY GIVING WRITTEN NOTICE TO TGI OR ITS
SUCCESSOR TO THAT EFFECT ON OR BEFORE ONE HUNDRED AND EIGHTY (180) DAYS AFTER
THE OCCURRENCE OF THE CHANGE IN CONTROL. IF MR. HOULDITCH DOES NOT GIVE SUCH
NOTICE TO TGI OR ITS SUCCESSOR, THIS AGREEMENT WILL REMAIN IN EFFECT UNTIL
OTHERWISE TERMINATED; PROVIDED, HOWEVER, THAT THE FAILURE OF MR. HOULDITCH TO
TERMINATE THIS AGREEMENT FOLLOWING THE OCCURRENCE OF A CHANGE IN CONTROL SHALL
NOT BE DEEMED A WAIVER OF MR. HOULDITCH’S RIGHT TO TERMINATE HIS EMPLOYMENT UPON
A FURTHER CHANGE IN CONTROL IN ACCORDANCE WITH THE TERMS OF THIS SUBSECTION.


 

A “Change in Control” for purposes of this Agreement shall be defined as the
occurrence of any of the following events:

 

5

--------------------------------------------------------------------------------


 

(1)           PERSONS WHO SERVED AS MEMBERS OF THE BOARD OF DIRECTORS OF TGI
IMMEDIATELY PRIOR TO A TENDER OFFER, MERGER, EXCHANGE OFFER, ELECTION CONTEST,
OR ANY COMBINATION OF THE FOREGOING, SHALL CEASE TO CONSTITUTE A MAJORITY OF THE
BOARD OF DIRECTORS OF TGI,

 

(2)           THE EFFECTIVE DATE OF (I) ANY MERGER, CONSOLIDATION, OR
REORGANIZATION IN WHICH TGI IS NOT THE SURVIVING ENTITY, (II) A COMPLETE
LIQUIDATION OR SALE OF TGI, OR (III) A SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF TGI OR TO ANY PERSON OTHER THAN A SUBSIDIARY
OF TGI. FOR PURPOSES OF THIS AGREEMENT, A SALE OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF TGI OR SHALL BE DEEMED TO OCCUR IF ANY PERSON (AS THAT TERM IS
USED FOR PURPOSES OF SECTION 13(D) OR 14(D) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”)) (“PERSON”) ACQUIRES (OR, DURING THE
12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH
PERSON, HAS ACQUIRED) GROSS ASSETS OF TGI HAVING AN AGGREGATE FAIR MARKET VALUE
EQUAL TO AT LEAST FIFTY-ONE PERCENT (51%) OF THE FAIR MARKET VALUE OF ALL OF THE
GROSS ASSETS OF TGI OR THE EMPLOYER IMMEDIATELY PRIOR TO SUCH ACQUISITION OR
ACQUISITIONS;

 

(3)           ANY INDIVIDUAL, COMPANY OR AFFILIATED GROUP ACQUIRES OWNERSHIP
(INCLUDING BENEFICIAL OWNERSHIP) OF IN EXCESS OF 50% OF THE OUTSTANDING CAPITAL
STOCK OF TGI.

 

(4)           ANY OTHER TRANSACTION OR SERIES OF RELATED TRANSACTIONS OCCURRING
WHICH HAVE SUBSTANTIALLY THE SAME EFFECT AS THE TRANSACTIONS SPECIFIED IN ANY OF
THE PRECEDING CAUSES OF THIS SECTION.

 

6

--------------------------------------------------------------------------------


 

Mr. Houlditch acknowledges and agrees that the transaction between TGI, on the
one hand, and General John T. Chain, Jr. and Edward P. Evans, on the other,
which consummated during 2002, does not constitute a Change of Control under
this Agreement, and further agrees that any increase in share ownership by
either General John T. Chain, Jr. or Edward P. Evans or the two of them
collectively will not constitute a Change of Control under this Agreement.

 


3.10         TERMINATION ON DEATH OR DISABILITY. THIS AGREEMENT SHALL BE
AUTOMATICALLY TERMINATED ON THE DEATH OF EMPLOYEE OR ON THE DISABILITY OF
EMPLOYEE IF HE IS NO LONGER ABLE, WITH REASONABLE ACCOMMODATION, TO PERFORM THE
ESSENTIAL FUNCTIONS OF HIS POSITION WITH TGI. IN THE EVENT OF EMPLOYEE’S
DISABILITY, THIS AGREEMENT SHALL NOT TERMINATE UNLESS AND UNTIL EMPLOYEE HAS
BEEN UNABLE TO PERFORM THE ESSENTIAL FUNCTIONS OF HIS POSITION HEREUNDER FOR A
PERIOD OF THREE (3) CONSECUTIVE MONTHS AS A RESULT OF EMPLOYEE’S DISABILITY.


 


3.11         TERMINATION BENEFITS. IN THE EVENT MR. HOULDITCH’S EMPLOYMENT
TERMINATES WITHOUT CAUSE, OR FOR GOOD REASON FOLLOWING A CHANGE IN CONTROL, AS
DEFINED ABOVE, MR. HOULDITCH SHALL BE ENTITLED TO THE COMPENSATION DESCRIBED AND
PROVIDED IN SECTION 4 OF THIS AGREEMENT FOR SIX MONTHS FOLLOWING TERMINATION OF
EMPLOYMENT; PROVIDED, HOWEVER, THAT IN THE EVENT SUCH A TERMINATION OCCURS AFTER
JUNE 30, 2007, HOULDITCH SHALL ONLY BE ENTITLED TO SUCH COMPENSATION FOR THE
PERIOD OF TIME REMAINING UNTIL DECEMBER 31, 2007. ANY SUCH COMPENSATION SHALL
END AND NO FURTHER PAYMENTS SHALL BE OWED AFTER DECEMBER 31, 2007. MR. HOULDITCH
SHALL EXECUTE A GENERAL RELEASE AND SEPARATION AGREEMENT IN A FORM ACCEPTABLE TO
TGI OR ITS SUCCESSOR

 

7

--------------------------------------------------------------------------------


 


PRIOR TO THE PAYMENT OF ANY SEVERANCE COMPENSATION UNDER THIS SECTION. IN THE
EVENT OF A TERMINATION FOR GOOD REASON OR WITHOUT CAUSE, MR. HOULDITCH AGREES
AND UNDERSTANDS THAT ALL OF HIS OBLIGATIONS AND AGREEMENTS UNDER SECTIONS 6 AND
7 BELOW SHALL CONTINUE IN FULL FORCE AND EFFECT IN THE MANNER AND ON THE TERMS
SET FORTH HEREIN, INCLUDING, WITHOUT LIMITATION, MR. HOULDITCH’S OBLIGATIONS
CONCERNING CONFIDENTIAL INFORMATION, NON-COMPETITION AND NON-SOLICITATION, AND
MR. HOULDITCH’S AGREEMENT TO EXECUTE A GENERAL RELEASE AND SEPARATION AGREEMENT.


 


4.             COMPENSATION. EFFECTIVE JANUARY 1, 2006, THE “COMPENSATION”
PROVISIONS OF THE EMPLOYMENT AGREEMENT ARE HEREBY AMENDED TO READ AS FOLLOWS:


 


4.1           BASE SALARY. DURING CALENDAR YEAR 2006, EMPLOYEE SHALL BE PAID A
SALARY AT THE ANNUAL RATE OF $425,000 PAYABLE IN EQUAL MONTHLY INSTALLMENTS AT
THE END OF EACH MONTH. DURING CALENDAR YEAR 2007, EMPLOYEE SHALL BE PAID A
REDUCED SALARY AT THE ANNUAL RATE OF $212,500 PAYABLE IN EQUAL MONTHLY
INSTALLMENTS AT THE END OF EACH MONTH.


 


4.2           COMMISSIONS. DURING CALENDAR YEAR 2006, EMPLOYEE SHALL BE ENTITLED
TO RECEIVE COMMISSIONS ON REVENUE EARNED ON CONTRACTS WITH FEDERAL GOVERNMENT
AGENCIES EQUAL TO FIVE (5) PERCENT OF REVENUES EARNED AND FOR CONTRACTS ENTERED
INTO PRIOR TO JANUARY 1, 2005 AND THREE (3) PERCENT OF REVENUES EARNED ON
CONTRACTS ENTERED INTO ON OR AFTER JANUARY 1, 2005. DURING CALENDAR YEAR 2007,
EMPLOYEE SHALL BE ENTITLED TO RECEIVE COMMISSIONS ON REVENUES EARNED ON
CONTRACTS WITH FEDERAL GOVERNMENT AGENCIES EQUAL TO TWO AND ONE HALF (2-1/2)
PERCENT OF REVENUES EARNED FOR CONTRACTS ENTERED INTO PRIOR TO JANUARY 1, 2005
AND THREE (3) PERCENT FOR CONTRACTS

 

8

--------------------------------------------------------------------------------


 


ENTERED INTO BETWEEN JANUARY 1, 2005 AND DECEMBER 31, 2007. HOWEVER, HOULDITCH
IS ENTITLED TO NO COMMISSIONS FOR REVENUES EARNED AFTER DECEMBER 31, 2007.


 


5.             INCENTIVE COMPENSATION PLAN. EFFECTIVE JANUARY 1, 2003, PARAGRAPH
5 “PARTICIPATION IN TGI’S INCENTIVE COMPENSATION PLAN” IS HEREBY AMENDED TO READ
AS FOLLOWS: “PARTICIPATION IN TGI’S INCENTIVE COMPENSATION PLAN. HOULDITCH
ACKNOWLEDGES THAT DURING THE TERM OF THIS AGREEMENT, HE IS NOT ENTITLED TO
PARTICIPATE IN TGI’S INCENTIVE COMPENSATION PLAN.”


 


6.             BUSINESS INTERESTS AND OBLIGATIONS.


 


6.1           DEFINITIONS. THE FOLLOWING DEFINITIONS ARE USED HEREIN:


 


6.1.1      TRADE SECRETS MEANS ANY TECHNICAL INFORMATION AND BUSINESS
INFORMATION THAT GENERALLY FACILITATES THE SALE OF PRODUCTS, INCREASES REVENUES,
OR PROVIDES AN ADVANTAGE OVER THE COMPETITION (HEREINAFTER REFERRED TO
COLLECTIVELY AS PROPRIETARY INFORMATION AND IS NOT GENERALLY KNOWN, AND IS
IDENTIFIED AS SUCH.


 


6.1.2      KNOW-HOW MEANS ALL FACTUAL KNOWLEDGE AND INFORMATION RELATED TO TGI’S
BUSINESS WHICH IS NOT CAPABLE OF PRECISE, SEPARATE DESCRIPTION BUT WHICH, IN
ACCUMULATED FORM, AFTER BEING ACQUIRED AS A RESULT OF TRIAL AND ERROR, GIVES TO
THE ONE ACQUIRING IT THE ABILITY TO PRODUCE AND MARKET SOMETHING WHICH ONE WOULD
OTHERWISE NOT HAVE KNOWN HOW TO PRODUCE AND MARKET WITH THE SAME ACCURACY OR
PRECISION NECESSARY FOR COMMERCIAL SUCCESS, PROVIDED, HOWEVER, THAT SUCH
KNOWLEDGE AND INFORMATION IS NOT IN THE PUBLIC DOMAIN OR READILY AVAILABLE TO
ANY THIRD PARTY OTHER THAN A LIMITED NUMBER OF PERSONS WHO HAVE AGREED TO KEEP
THAT INFORMATION SECRET.

 

9

--------------------------------------------------------------------------------


 


6.1.3      CONFIDENTIAL INFORMATION IS INFORMATION ACQUIRED BY EMPLOYEE IN THE
COURSE AND SCOPE OF HIS ACTIVITIES FOR TGI THAT IS DESIGNATED BY COMPANY AS
CONFIDENTIAL OR THAT TGI INDICATES THROUGH ITS POLICIES, PROCEDURES, OR OTHER
INSTRUCTIONS SHOULD NOT BE DISCLOSED TO ANYONE OUTSIDE TGI EXCEPT THROUGH
CONTROLLED MEANS. CONFIDENTIAL INFORMATION NEED NOT BE A TRADE SECRET,
PROPRIETARY INFORMATION OR KNOW-HOW TO BE PROTECTED UNDER THIS AGREEMENT. THE
PARTIES SPECIFICALLY AGREE THAT, REGARDLESS OF ITS AFFECT ON TRADE SECRET
STATUS, THE CONTROLLED AND LIMITED DISCLOSURE OF CONFIDENTIAL INFORMATION TO
THIRD PARTIES FOR LEGITIMATE BUSINESS PURPOSES AND THE AVAILABILITY OF THE
CONFIDENTIAL INFORMATION TO OTHERS OUTSIDE TGI THROUGH INDEPENDENT INVESTIGATION
AND EFFORT WILL NOT REMOVE IT FROM PROTECTED STATUS AS CONFIDENTIAL INFORMATION
UNDER THIS AGREEMENT IF EMPLOYEE WAS FIRST ENTRUSTED WITH THE CONFIDENTIAL
INFORMATION WHILE EMPLOYED WITH TGI.


 


6.1.4      COMPANY INFORMATION MEANS TRADE SECRETS, PROPRIETARY INFORMATION,
KNOW-HOW AND CONFIDENTIAL INFORMATION (RECOGNIZING THAT CERTAIN INFORMATION AND
MATERIAL WILL FALL INTO MULTIPLE CATEGORIES), INCLUDING, WITHOUT LIMITATION, THE
INFORMATION GATHERING TECHNIQUES AND PROCESSES OF TGI AND ITS AFFILIATES,
INFORMATION CONCERNING TGI’S CUSTOMERS AND SUPPLIERS,  INTERNALLY CREATED CLIENT
LISTS AND ASSOCIATED SALES DATA AND PRICING ARRANGEMENTS, AND TGI’S STRATEGIC
PLANS, FINANCIAL AND PERSONNEL RECORDS, BUT NOT INCLUDING INFORMATION THAT IS
INTENTIONALLY DISCLOSED TO THE GENERAL PUBLIC BY TGI.


 


6.1.5      INTELLECTUAL PROPERTY MEANS ALL COMPOSITIONS, ARTICLES OF

 

10

--------------------------------------------------------------------------------


 


MANUFACTURE, PROCESSES, APPARATUS (COLLECTIVELY THE INVENTIONS); DATA, WRITINGS
AND OTHER WORKS OF AUTHORSHIP (INCLUDING, WITHOUT LIMITATION, SOFTWARE,
PROTOCOLS, PROGRAM CODES, AUDIOVISUAL EFFECTS CREATED BY PROGRAM CODE, AND
DOCUMENTATION RELATED THERETO, DRAWINGS); MASK WORKS; AND CERTAIN TANGIBLE ITEMS
(INCLUDING, WITHOUT LIMITATION, MATERIALS, SAMPLES, COMPONENTS, TOOLS, AND
OPERATING DEVICES, E.G., BOARD ASSEMBLIES, AND ENGINEERING MODELS); AND
INTELLECTUAL PROPERTY RIGHTS MEANS PATENTS, TRADEMARKS, COPYRIGHTS, MASK RIGHTS,
TRADE SECRETS, AND KNOW-HOW COVERING THE INTELLECTUAL PROPERTY.


 


6.2           ANCILLARY COMPANY COVENANTS. WITHIN THIRTY (30) DAYS FROM THE
EFFECTIVE DATE OF THIS AGREEMENT, AND AS DEEMED NECESSARY BY TGI THEREAFTER, TGI
WILL DO ONE OR MORE OF THE FOLLOWING: (A) PROVIDE HOULDITCH WITH TGI
INFORMATION, OR ACCESS TO SUCH INFORMATION; (B) PROVIDE HOULDITCH WITH
SPECIALIZED TRAINING; OR, (C) PROVIDE HOULDITCH WITH GOODWILL SUPPORT SUCH AS
EXPENSE REIMBURSEMENTS IN ACCORDANCE WITH TGI POLICY LIMITS, TGI INFORMATION,
AND/OR CONTACT WITH CLIENTS, CUSTOMERS OR BUSINESS ASSOCIATES, IN ORDER TO HELP
HOULDITCH DEVELOP GOODWILL FOR TGI. THE FOREGOING IS NOT CONTINGENT UPON
CONTINUED EMPLOYMENT OF HOULDITCH FOR ANY LENGTH OF TIME, BUT IS CONTINGENT UPON
HOULDITCH NOT WORKING FOR OR ASSISTING A COMPETING BUSINESS AND HOULDITCH’S FULL
COMPLIANCE WITH THE RESTRICTIONS IN THIS AGREEMENT.


 


6.3           ANCILLARY EMPLOYEE COVENANTS. HOULDITCH AGREES NOT TO, DIRECTLY OR
INDIRECTLY, PARTICIPATE IN THE UNAUTHORIZED USE, DISCLOSURE OR CONVERSION OF ANY
TGI INFORMATION. SPECIFICALLY, HOULDITCH AGREES NOT TO USE TGI INFORMATION FOR
HIS SOLE BENEFIT, OR FOR THE BENEFIT OF A COMPETITOR OR IN ANY OTHER WAY THAT
HARMS TGI OR

 

11

--------------------------------------------------------------------------------


 


DIMINISHES THE VALUE OF TGI INFORMATION TO TGI. HOULDITCH ALSO AGREES TO USE THE
SPECIALIZED TRAINING, GOODWILL AND CONTACTS DEVELOPED WITH TGI’S CUSTOMERS AND
CONTRACTORS FOR THE EXCLUSIVE BENEFIT OF TGI, AND AGREES NOT TO USE THESE ITEMS
IN A WAY THAT WOULD HARM THE BUSINESS INTERESTS OF TGI DURING EMPLOYMENT AND FOR
A PERIOD OF AT LEAST EIGHTEEN (18) MONTHS THEREAFTER.


 


7.             PROTECTIVE COVENANTS. HOULDITCH AGREES THAT THE FOLLOWING
COVENANTS ARE REASONABLE AND NECESSARY AGREEMENTS FOR THE PROTECTION OF THE
BUSINESS INTERESTS COVERED IN THE FULLY ENFORCEABLE, ANCILLARY AGREEMENTS SET
FORTH ABOVE:


 


7.1           DEFINITIONS. “COMPETING BUSINESS” MEANS ANY PERSON OR ENTITY THAT
PROVIDES SERVICES OR PRODUCTS THAT WOULD COMPETE WITH OR DISPLACE ANY SERVICES
OR PRODUCTS SOLD OR BEING DEVELOPED FOR SALE BY TGI DURING HOULDITCH’S
EMPLOYMENT, OR ENGAGES IN ANY OTHER ACTIVITIES SO SIMILAR IN NATURE OR PURPOSE
TO THOSE OF TGI THAT THEY WOULD DISPLACE BUSINESS OPPORTUNITIES OR CUSTOMERS OF
TGI. “COVERED CLIENTS AND CUSTOMERS” MEANS THOSE PERSONS OR ENTITIES (A) THAT
TGI HAS PROVIDED SERVICES TO AND (B) THAT HOULDITCH EITHER HAD CONTACT WITH,
SUPERVISED HOULDITCH WHO HAD CONTACT WITH, OR RECEIVED PROPRIETARY  INFORMATION
ABOUT; WITHIN THE LAST TWENTY-FOUR (24) MONTH PERIOD THAT HOULDITCH WAS EMPLOYED
WITH TGI.


 


7.2           RESTRICTION ON INTERFERING WITH EMPLOYEES AND INDEPENDENT
CONTRACTOR RELATIONSHIPS. HOULDITCH AGREES THAT FOR A PERIOD OF 18 MONTHS
FOLLOWING THE TERMINATION OF HIS EMPLOYMENT WITH TGI, HE WILL NOT, EITHER
DIRECTLY OR INDIRECTLY, PARTICIPATE IN RECRUITING OR HIRING AWAY ANY EMPLOYEES
OR INDEPENDENT CONTRACTORS OF TGI, OR ENCOURAGE OR INDUCE ANY EMPLOYEES, AGENTS,
INDEPENDENT CONTRACTORS OR INVESTORS OF TGI TO TERMINATE THEIR RELATIONSHIP WITH
TGI.

 

12

--------------------------------------------------------------------------------


 


7.3           RESTRICTION ON INTERFERING WITH CLIENT AND CUSTOMER RELATIONSHIPS.
HOULDITCH AGREES THAT DURING HIS EMPLOYMENT WITH TGI, HE WILL NOT INDUCE OR
ATTEMPT TO INDUCE ANY COVERED CLIENT OR CUSTOMER TO DIMINISH, CURTAIL, DIVERT OR
CANCEL ITS BUSINESS RELATIONSHIP WITH TGI. HOULDITCH AGREES THAT FOR A PERIOD OF
EIGHTEEN (18) MONTHS FOLLOWING THE TERMINATION OF HIS EMPLOYMENT WITH TGI,
HOULDITCH WILL NOT, DIRECTLY OR INDIRECTLY SERVICE, CALL ON, SOLICIT, DIVERT OR
TAKE AWAY, ANY COVERED CLIENTS OR CUSTOMERS OF TGI WITH WHOM HE/SHE HAD CONTACTS
OR COMMUNICATIONS ON BEHALF OF TGI AT ANY TIME DURING HIS EMPLOYMENT WITH TGI,
WHICH THE PARTIES STIPULATE IS REASONABLE BECAUSE OF THE SCOPE OF TGI’S
OPERATIONS AND HOULDITCH’S ACTIVITIES.


 


7.4           RESTRICTION ON UNFAIR COMPETITION. HOULDITCH AGREES THAT DURING
HIS  EMPLOYMENT WITH TGI, HE WILL NOT PARTICIPATE IN OR ASSIST A COMPETING
BUSINESS. HOULDITCH AGREES THAT FOR A PERIOD OF 18 MONTHS FOLLOWING THE
TERMINATION OF EMPLOYMENT WITH TGI, HE WILL NOT WORK FOR, SUPERVISE, ASSIST, OR
PARTICIPATE IN, A COMPETING BUSINESS IN ANY CAPACITY (AS OWNER, EMPLOYEE,
CONSULTANT, CONTRACTOR, OFFICER, DIRECTOR, LENDER, INVESTOR, AGENT, OR
OTHERWISE), UNLESS GIVEN THE PRIOR WRITTEN CONSENT OF TGI’S CHIEF EXECUTIVE
OFFICER TO DO SO. THIS PARAGRAPH IS GEOGRAPHICALLY LIMITED TO ANY COUNTY OR
TERRITORY IN WHICH EMPLOYEE SOLD OR SOLICITED SALES ON BEHALF OF TGI DURING THE
PERIOD OF TWENTY-FOUR MONTHS PRIOR TO HIS TERMINATION OF EMPLOYMENT, WHICH THE
PARTIES STIPULATE IS A REASONABLE GEOGRAPHIC AREA BECAUSE OF THE SCOPE OF TGI’S
OPERATIONS AND HOULDITCH’S ACTIVITIES. THIS PARAGRAPH CREATES A NARROWLY
TAILORED ADVANCE APPROVAL REQUIREMENT IN ORDER TO AVOID UNFAIR COMPETITION AND
IRREPARABLE HARM TO TGI AND IS NOT INTENDED OR TO BE CONSTRUED AS A GENERAL
RESTRAINT FROM ENGAGING IN A LAWFUL PROFESSION OR A GENERAL COVENANT AGAINST

 

13

--------------------------------------------------------------------------------


 


COMPETITION.


 


7.5           SURVIVAL OF COVENANTS. EACH RESTRICTION SET FORTH IN SECTION 7
HEREOF SHALL SURVIVE THE TERMINATION OF HOULDITCH’S EMPLOYMENT WITH TGI. THE
EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF HOULDITCH AGAINST TGI WHETHER
PREDICATED ON THIS AGREEMENT OR OTHERWISE SHALL NOT CONSTITUTE A DEFENSE TO THAT
ENFORCEMENT BY TGI OF SAID COVENANT. IN THE EVENT AN ENFORCEMENT REMEDY IS
SOUGHT UNDER PARAGRAPH 7.6, THE TIME PERIODS PROVIDED FOR IN PARAGRAPHS 7.3 AND
7.4 SHALL BE EXTENDED BY ONE DAY FOR EACH DAY HOULDITCH FAILS TO COMPLY WITH THE
RESTRICTION AT ISSUE.


 


7.6           REMEDIES. IN THE EVENT OF BREACH OR THREATENED BREACH BY HOULDITCH
OF ANY PROVISION OF SECTION 7 HEREOF, TGI SHALL BE ENTITLED TO (I) INJUNCTIVE
RELIEF BY TEMPORARY RESTRAINING ORDER, TEMPORARY INJUNCTION, AND/OR PERMANENT
INJUNCTION, (II) RECOVERY OF ALL ATTORNEYS’ FEES AND COSTS INCURRED BY TGI IN
OBTAINING SUCH RELIEF, AND (III) ANY OTHER LEGAL AND EQUITABLE RELIEF TO WHICH
IT MAY BE ENTITLED, INCLUDING WITHOUT LIMITATION ANY AND ALL MONETARY DAMAGES
WHICH TGI MAY INCUR AS A RESULT OF SAID BREACH OR THREATENED BREACH. AN AGREED
AMOUNT FOR THE BOND TO BE POSTED IF AN INJUNCTION IS SOUGHT BY TGI IS ONE
THOUSAND DOLLARS ($1,000.00). TGI MAY PURSUE ANY REMEDY AVAILABLE, INCLUDING
DECLARATORY RELIEF, CONCURRENTLY OR CONSECUTIVELY IN ANY ORDER AS TO ANY BREACH,
VIOLATION, OR THREATENED BREACH OR VIOLATION, AND THE PURSUIT OF ONE SUCH REMEDY
AT ANY  TIME WILL NOT BE DEEMED AN ELECTION OF REMEDIES OR WAIVER OF THE RIGHT
TO PURSUE ANY OTHER REMEDY.


 


8.             EFFECTIVE DATE. THIS AMENDED AGREEMENT  SHALL BE EFFECTIVE AS OF
JANUARY 1, 2006. EXCEPT AS AMENDED HEREBY, THE EMPLOYMENT AGREEMENT REMAINS IN
FULL FORCE AND EFFECT -

 

14

--------------------------------------------------------------------------------


 


9.             NOTICES. ALL NOTICES, REQUESTS, CONSENTS, AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DELIVERED ON THE DATE PERSONALLY DELIVERED OR ON THE DATE DEPOSITED IN
A RECEPTACLE MAINTAINED BY THE UNITED STATES POSTAL SERVICE FOR SUCH PURPOSE,
POSTAGE PREPAID, BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY EXPRESS MAIL
ADDRESSED TO THE ADDRESS INDICATED UNDER THE SIGNATURE BLOCK FOR THAT PARTY
PROVIDED BELOW. EITHER PARTY MAY DESIGNATE A DIFFERENT ADDRESS BY PROVIDING
WRITTEN NOTICE OF A NEW ADDRESS TO THE OTHER PARTY.


 


10.           EXECUTION. THIS AMENDED AGREEMENT  MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


11.           CHOICE OF LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS, AND EACH PARTY HERETO SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS WITHIN THE STATE OF
TEXAS.


 


12.           SEVERABILITY. THE PARTIES ACKNOWLEDGE THAT EACH COVENANT AND/OR
PROVISION OF THIS AGREEMENT SHALL BE ENFORCEABLE INDEPENDENTLY OF EVERY OTHER
COVENANT AND/OR PROVISION. FURTHERMORE, HOULDITCH AND TGI ACKNOWLEDGE THAT, IN
THE EVENT ANY COVENANT AND/OR PROVISION OF THIS AGREEMENT IS DETERMINED TO BE
UNENFORCEABLE FOR ANY REASON, THE REMAINING COVENANTS AND/OR PROVISIONS WILL
REMAIN EFFECTIVE, BINDING AND ENFORCEABLE.

 

15

--------------------------------------------------------------------------------


 

WHEREFORE, the Parties hereto have knowingly and voluntarily executed this
Amendment this 17th day of March 2006.

 

 

Thomas Group, Inc.

 

 

 

 

 

 

 

By:

/s/ James T. Taylor

 

 

 

 

James T. Taylor

 

 

 

President

 

 

 

 

 

 

 

 

 

 

/s/ Jimmy C. Houlditch

 

 

 

 

Jimmy C. Houlditch

 

16

--------------------------------------------------------------------------------